      Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 1 of 8 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 R. ALEXANDER ACOSTA,                            )
 Secretary of Labor, United States               )
 Department of Labor,                            )
                                                 ) Case Number: 19-cv-518
               Petitioner,                       )
                                                 )
       v.                                        )
                                                 )
 ROBBINS, SALOMON & PATT, LTD.,                  )
                                                 )
               Respondent.                       )


                       SECRETARY’S PETITION TO ENFORCE
                     ADMINISTRATIVE SUBPOENA DUCES TECUM

       Petitioner R. ALEXANDER ACOSTA, Secretary of Labor, United States Department

of Labor (“Secretary”), hereby alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Petition is brought to compel Respondent, Robbins, Salomon & Patt, Ltd.,

(“Respondent” or “Law Firm”) to comply with an Administrative Subpoena Duces Tecum issued

by the Regional Director of the Chicago Regional Office of the Employment Benefits Security

Administration (“EBSA”) of the United States Department of Labor in an investigation

conducted pursuant to section 504 of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1134.

       2.      This Court has subject matter jurisdiction over this Petition pursuant to Sections 9

and 10 of the Federal Trade Commission Act, 15 U.S.C. §§ 49 and 50, as made applicable to

ERISA by Sections 504(c) and 502(e)(1) of ERISA, 29 U.S.C. §§ 1134(c) & 1132(e)(1).

       3.      On April 16, 2018, EBSA began conducting an investigation of the United

Employee Benefit Fund Trust Agreement (“Fund”) (Exhibit 1 at ¶ 3; Exhibit 1, attached hereto


                                                1
       Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 2 of 8 PageID #:2



and made a part hereof is a Declaration of EBSA Investigator Liliana Martin In Support of

Secretary’s Petition to Enforce Administrative Subpoena Duces Tecum (“Ex. 1”)).

       4.      Respondent particularly attorney L. Steven Platt, is designated as “Fund Counsel”

for the Fund, a death benefit employee benefit plan under ERISA §§ 3(3) and 4(a)(3), 29 U.S.C.

§§ 1002(3) and 1003(a)(3), which is the subject of an EBSA investigation pursuant to ERISA §

504(a), 29 U.S.C. § 1134(a). (Ex. 1 at ¶ 4).

       5.      Robbins, Salomon & Patt, Ltd. is located at 180 N. LaSalle Blvd, Suite 3300,

Chicago, Illinois 60601.

       6.      The Fund is administered by David Fensler at One Northfield Plaza, Suite 100,

Northfield, Illinois 60093. (Id. at ¶ 4).

       7.      Venue lies in the Northern District of Illinois, Eastern Division, pursuant to 15

U.S.C. § 49 and 28 U.S.C. § 1391(b)(1) because Robbins, Salomon & Patt, Ltd. is located in

Chicago, Cook County, Illinois, within this district. Moreover, the Fund, which is the subject of

EBSA’s investigation, is administered in Northfield, Cook County, Illinois, within this district.

                           THE INVESTIGATION AND SUBPOENA

       8.      From April 16, 2018, through the present, EBSA has been conducting an

investigation of the Fund under ERISA § 504(a)(1), 29 U.S.C. § 1134(a)(1), to determine

whether any fiduciary has violated or is about to violate any provision of Title I of ERISA or any

regulation or order promulgated thereunder. (Id. at ¶ 3).

       9.      In the course of its investigation, EBSA determined that obtaining certain

information from Respondent was essential to determine whether any ERISA violations occurred

or were about to occur regarding the administration and management of the Fund. (Id. at ¶ 6).




                                                 2
      Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 3 of 8 PageID #:3



       10.     On September 26, 2018, Jeffrey A. Monhart, Chicago Regional Director of

EBSA, pursuant to authority vested by ERISA § 504(c), 29 U.S.C. § 1134(c), issued an

Administrative Subpoena Duces Tecum (“Subpoena”) directed to Respondent. (Id. at ¶ 7;

Exhibit 2, attached hereto and made a part hereof).

       11.     On September 26, 2018, EBSA Investigator Liliana Martin (“Investigator

Martin”) mailed the Subpoena via Certified Mail to Robbins, Salomon & Patt, Ltd., Attn:

Richard Gayle, 180 North LaSalle Boulevard, Ste. 3300, Chicago, IL 60601. (Id. at ¶ 8); Exhibit

3, attached hereto and made a part hereof).

       12.     On October 1, 2018, Respondent received the Subpoena as reflected on the United

States Postal Service (“USPS”) Certified Mail receipt. (Ex. 1 at ¶ 9; Exhibit 4, attached hereto

and made a part hereof).

       13.     The Subpoena required production of responsive documents no later than

October 11, 2018. (Ex. 1 at ¶ 10 Ex. 2 at 1, 3).

       RESPONDENT’S FAILURE TO FULLY COMPLY WITH SUBPOENA

       14.     On October 3, 2018, Fund Counsel L. Steven Platt (“Fund Counsel Platt”)

emailed a letter to Investigator Martin stating he was in receipt of the Subpoena and that the Law

Firm would fully comply with the Subpoena. In the letter, Fund Counsel Platt requested a 30-

day extension of time to produce the requested documents. (Ex. 1 at ¶ 11; Exhibit 5, attached

hereto and made a part hereof).

       15.     On October 4, 2018, Investigator Martin granted a two-week extension of time to

respond to the Subpoena, until October 25, 2018. (Ex. 1 at ¶ 12; Exhibit 6, attached hereto and

made a part hereof).




                                                   3
       Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 4 of 8 PageID #:4



       16.     On October 10, 2018, Senior Investigator David Rainey (“Investigator Rainey”)

received an email from Fund Counsel Platt setting forth his position that the information

requested in the Subpoena was covered by the attorney-client privilege or will otherwise be

provided through Fund records. Investigator Rainey informed Fund Counsel Platt that

Investigator Martin was the point of contact on the subpoena. (Ex. 1 at ¶13; Exhibit 7 attached

hereto and made a part hereof).

       17.     On October 26, 2018, Fund Counsel Platt emailed Investigator Rainey stating,

“Attached is our response.” Investigator Rainey forwarded the response to Investigator Martin.

The unsigned response to the Subpoena included 13 documents, and a letter, in which Fund

Counsel Platt stated that he is also counsel to the Law Firm with respect to the Subpoena. The

response letter invoked both the attorney-client privilege and the “critical self-analysis privilege”

for the vast majority of the requested documents. Specifically, the Law Firm asserted an

attorney-client privilege to Requests No. 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, and 15. In addition,

the Law Firm asserted a “critical self-analysis privilege” in response to Requests No. 9 and 10.

(Ex. 1 at ¶ 14; Exhibit 8 attached hereto and made a part hereof).

       18.     The response to the Subpoena did not contain a privilege log whereby EBSA

could assess Respondent’s privilege claims. A privilege log was requested in the instructions to

the subpoena. (Ex. 2 at 3, Ex. 8)

       19.     On November 6, 2018, the U.S. Department of Labor, Office of the Solicitor

(“Solicitor’s Office”) sent by email and U.S. mail a letter to Fund Counsel Platt with respect to

the Subpoena response of the Law Firm dated October 26, 2018. In the letter, the Solicitor’s

Office stated that the Law Firm’s “assertion of the attorney-client privilege and ‘critical self-

analysis privilege’ is overbroad and improper.” The letter explains that most of the requested




                                                  4
       Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 5 of 8 PageID #:5



documents were not privileged communications, and even if the documents were privileged the

fiduciary exception to the attorney-client privilege would apply. Bland v. Fiatallis N. Amer. Inc.,

401 F.3d 779. 787 (7th Cir. 2005); see also United States v. Evans, 796 F.2d 264 (9th Cir. 1986);

Krase v. Life Insurance Co. of North America, 962 F. Supp. 2d 1033 (N.D. Ill. 2013); Donovan

v. Fitzsimmons, 90 F.R.D. 583 (N.D. Ill. 1981). The letter explained that the fiduciary exception

allows EBSA to stand in the shoes of Fund beneficiaries. See U.S. v. Doe, 162 F.3d 554 (9th Cir.

1998). Moreover, the letter pointed out that the “critical self-analysis privilege” is not recognized

in this jurisdiction. Lundv. City of Rockford, 2017 WL 5891186 (N.D. Ill. Nov. 28, 2017)

(refusing to recognize a critical self-analysis privilege and noted that the Seventh Circuit has not

recognized the privilege). The letter requested the documents and/or a privilege log be produced

by November 15, 2018. (Ex. 1 at ¶ 15; Exhibit 9, attached hereto and made a part hereof).

       20.     On November 6, 2018, Fund Counsel Platt sent an email to the Solicitor’s Office,

stating, “If you wish a proper response to your letter, we will require more than until November

15th to respond. We request a 30-day extension of time with which to respond. We would like

until December 15 to respond to your request.” (Ex. 1 at ¶ 16; Exhibit 10, attached hereto and

made a part hereof).

       21.     On November 6, 2018, the Solicitor’s Office granted an extension of time to

respond to the Subpoena until November 30, 2018. (Ex. 1 at ¶ 17; Exhibit 11, attached hereto

and made a part hereof).

       22.     On November 7, 2018, Fund Counsel Platt sent a formal letter to the Solicitor’s

Office requesting an extension to December 15, 2018, to respond to the Subpoena, however an

extension to November 30, 2018 had already been granted. (Ex. 1 at ¶ 18; Ex.11; Exhibit 12,

attached hereto and made a part hereof).




                                                  5
      Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 6 of 8 PageID #:6



       23.     On November 9, 2018, the Solicitor’s Office emailed a letter to Fund Counsel

Platt, again explaining the Secretary’s position that most of the requested documents would not

be considered privileged or the fiduciary exception would apply. The letter reiterated that an

extension of time was granted until November 30, 2018 to respond to the Subpoena. (Ex. 1 at

¶ 19; Exhibit 13, attached hereto and made a part hereof).

       24.     On November 30, 2018, Fund Counsel Platt emailed Investigator Rainey to notify

him that the Law Firm cannot finish compliance to the Subpoena by the close of business day.

This email was forwarded to Investigator Martin. (Ex. 1 at ¶ 20; Exhibit 14, attached hereto and

made a part hereof).

       25.     On December 3, 2018, Senior Trial Attorney Margaret Sewell called Fund

Counsel Platt to discuss the Subpoena as well as an outstanding Subpoena to the Fund. During

that telephone conversation, Fund Counsel Platt stated he needed an extension until the end of

that week to comply with the Subpoena. Ms. Sewell granted this request and confirmed this

extension to Fund Counsel Platt by email on that same date. (Ex. 1 at ¶ 20; Exhibit 15, attached

hereto and made a part hereof).

       26.     On December 7, 2018, the Solicitor’s Office emailed Fund Counsel Platt

informing him where to send the Subpoena response and stating they were looking forward to

the receipt of the documents that day. (Ex. 1 at ¶ 22; Exhibit 16, attached hereto and made a part

hereof).

       27.     Later that day, Fund Counsel Platt emailed the Solicitor’s Office and stated

“Won’t be able to get our supplemental response in today – we have an office party scheduled to

start at 3 pm – so I am out of the box for the rest of the day – we need an additional two weeks to




                                                 6
        Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 7 of 8 PageID #:7



respond as next week is jammed.” (Ex. 1 at ¶ 23; Exhibit 17, attached hereto and made a part

hereof).

         28.      On December 11, 2018, the Solicitor’s Office emailed Fund Counsel Platt stating

that Fund Counsel Platt “failed to comply with the December 7, 2018 deadline for the subpoena

to Robbins, Solomon & Patt.” As there were two outstanding Subpoenas previously discussed

with Fund Counsel Platt (one to Respondent and one to the Fund itself), the email sought

clarification as to which Subpoena he was requesting an extension. (Ex. 1 at ¶ 24; Exhibit 18,

attached hereto and made a part hereof).

         29.      On December 12, 2018, Fund Counsel Platt requested an additional two-week

extension, but did not clarify for which Subpoena. On December 13, 2018, the Solicitor’s Office

sent an email to Fund Counsel Platt granting an extension of time for both Subpoenas until

December 20, 2018. This email further explained that no further extensions of time would be

granted. Also attached to this email was an administrative Subpoena for a deposition to be held

on January 8, 2019. (Ex. 1 at ¶ 25, 26; Exhibit 19, attached hereto and made a part hereof).

         30.      Fund Counsel Platt accepted service of the administrative Subpoena for the

administrative deposition, which demonstrates that he received the email, but made no further

comment on the extension of time to respond to the Subpoena to Respondent (Ex. 1 at ¶ 27;

Exhibit 20, attached hereto and made a part hereof).

         31.      To date, Respondent has failed to produce any further documents or a privilege

log in response to the Subpoena. 1 October 26, 2018, was the last date on which the Law Firm

produced any documents to EBSA in response to the Subpoena. (Ex. 1 at ¶ 28).


1
  On January 24, 2019, Fund Counsel Platt sent a letter to the Solicitor’s Office standing on his previous objections
to the Subpoena—objections that the Solicitor’s Office previously addressed in correspondence dated November 6,
2018, and November 9, 2018. Fund Counsel Platt stated Respondent has nothing further to provide in response to
the Subpoena that are not privileged communications. No privilege log was included with the letter.


                                                          7
       Case: 1:19-cv-00518 Document #: 1 Filed: 01/25/19 Page 8 of 8 PageID #:8



       32.     Despite the efforts to obtain Respondent’s full compliance with the Subpoena,

Respondent has failed to produce all responsive documents and/or a privilege log with respect to

Requests No. 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Petitioner prays that this Court enter an order requiring Respondent

ROBBINS, SALOMON & PATT, LTD. to appear on a date certain to show cause, if any there

be, why its representative should not appear before the designated EBSA representative at such

time and place as the Secretary or the Court may set, then and there to produce such designated

documents and records as required by the Subpoena; and that the Petitioner have such other and

further relief as may be necessary and appropriate.

Dated: January 25, 2018                                   KATE S. O’SCANNLAIN
                                                          Solicitor of Labor

                                                          CHRISTINE Z. HERI
                                                          Regional Solicitor

                                                          /s/Margaret A. Sewell
                                                          MARGARET A. SEWELL

                                                          /s/Kevin M. Wilemon
                                                          KEVIN M. WILEMON

                                                          /s/ Jing Zhang
                                                          JING ZHANG

P.O. Address:                                             Attorneys for R. Alexander Acosta,
Office of the Solicitor                                   Secretary of Labor,
U.S. Department of Labor                                  United States Department of Labor,
230 South Dearborn Street                                 Petitioner
Eighth Floor
Chicago, Illinois 60604
Telephone: (312) 353-3481
Fax: (312) 353-5698
E-mail: sewell.margaret@dol.gov
        wilemon.kevin@dol.gov
        zhang.jing@dol.gov


                                                  8
